I am intrusted in some measure by my country with this man's life. He may be a bad man and deserve death; but I will not prejudice him, neither will I for any earthly cause be prevailed upon to deny him any privilege he is entitled to. I think upon consideration he is entitled to that which his counsel ask for him; and were the whole world here present to demand his execution, I would not refuse him an advantage that should be conceded to him. Whilst I sit here, the public cry shall never seduce or impel me into the (433) adoption of a measure my judgment disapproves.